Wright, J.
„ „ S™! anjev®3 2. motos: aiend. These objections were each untenable, and hence properly overruled. The action was commenced before a justice of the peace, and there was sufficient stated in the "petition to prevent the defendant from being taken by surprise by the proposed testimony. It was not necessary to set out the particular manner of the loss, nor how the trunk came into the hands of defendants to authorize the proof. If not sufficiently specific, defendants could have moved for such statements. Instead of this they denied generally the petition, and under this issue, plaintiff might prove .whatever was necessary to establish the substantial cause of action therein alleged. An infant may sue by his next friend. Revision, § 2777. And to prove such infancy, and hence the right to thus sue, was perfectly legitimate. Nor can there be any reasonable doubt from the petition that the persons named were sought to be charged as the lessees of the road. To adopt the rule contended for by appellants, would require á strictness of pleading, scarcely exacted in thé District Court.
Affirmed.